Citation Nr: 1440167	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-08 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from November 2002 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

A video conference was held before the undersigned Acting Veterans Law Judge (AVLJ) in March 2013.  Thereafter, in March and April 2013, the Veteran submitted additional evidence with a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  The Board will review these records.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A VA examination was conducted in October 2012.  The Veteran reported that he received VA medical care for his feet within a year of service discharge at the Charleston, South Carolina VA Medical Center (VAMC).  The AOJ has not attempted to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Request medical treatment records for the Veteran from Charleston, South Carolina VAMC dated in 2005 and 2006.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

2.  If additional medical records are obtained, forward the claims files to the VA compensation examiner that provided the October 2012 opinion (or a suitable substitute if this individual is unavailable) for supplemental comments (addenda) concerning the nature and etiology of the pes planus.  

3.  Thereafter, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



